Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 11/20/2020 has been received and claims 1-20 are pending.

Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/13/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 7, it is not clear the limitation “the determined concentration level” in lines 15 and 17 are referring to which of “the determined concentration level” set forth in the claim.
In Claim 9, it is not clear the limitation “the determined concentration level” in lines 15 and 17 are referring to which of “the determined concentration level” set forth in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels (20140033445).
As to Claims 1 and 10, Daniels (‘445) discloses an appliance (2) being a washing machine appliance (see Figures 3-4 and 11, p. 5 [0051] – lines 2-3), comprising: 
a housing (4) defining a sealable volume (14); 
an ozone generator (30; 42) operable to dispense ozone into the sealable volume (14); 
an ozone detection device (62) operable to detect a concentration level of ozone within the sealable volume (14) (see entire document, particularly p. 7 [0066]); 
a controller (CP) communicatively coupled with the ozone generator (30; 42) and the ozone detection device (62), the controller (CP) configured to/capable of: 
i) cause, at a predetermined injection interval, the ozone generator (62) to inject a predefined dosage of ozone into the sealable volume (14) (see entire document, particularly p. 3 [0014], p. 9 [0073]-[0074] and [0076]); 
ii) receive, from the ozone detection device (62), an input indicative of the concentration level of ozone within the sealable volume (14) (see entire document, particularly p. 7 [0066], pp. 7-8 [0067], p. 9 [0075]);
iii) determine the concentration level of ozone within the sealable volume (14) based at least in part on the received input (see entire document, particularly p. 7 [0066], pp. 7-8 [0067], p. 9 [0075]); and 

wherein the controller (CP) iteratively i) causes, ii) receives, iii) determines, and iv) ascertains until the determined concentration level reaches the maximum concentration level threshold (see entire document, particularly p. 7 [0066], pp. 7-8 [0067], p. 9 [0075]-[0076],  pp. 9-10 [0077]), and
wherein the predefined dosages of ozone injected into the sealable volume (14) by the ozone generator (30; 42) at the predetermined injection interval are each a same dosage by volume (see Figure 1 – dotted line for wash and bleach phases/cycles, p. 8 [0067] – last 5 lines, p. 10 [0082] – last 5 lines, p. 11 [0083]).
As to Claim 8, Daniels (‘445) discloses that the appliance (2) further comprises:
an air handler (48) operable to move air within the sealable volume (14);
wherein, if the determined concentration level reaches the maximum concentration level threshold before a maximum generator on time has elapsed, the controller (CP) is capable of: 
causing the air handler (48) to move air within the sealable volume (14) (see Figure 3, p. 7 [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Campalans (20180099062).
As to Claim 1, Campalans (‘062) discloses an appliance (1000; 1100) (see Figures 1-24), comprising: 
a housing (1010; 1110) defining a sealable volume (1020; 1120) being a chilled chamber of the refrigerator appliance (see Figures 7-8 and 14-15); 
an ozone generator (1032; 1132) operable to dispense ozone into the sealable volume (1020; 1120); 
an ozone detection device (1048; 1148) operable to detect a concentration level of ozone within the sealable volume (1020; 1120) (see p. 2 [0011]); 
a controller (1026; 1126) communicatively coupled with the ozone generator (30; 42) and the ozone detection device (1048; 1148), the controller (1026; 1126) configured to/capable of: 
i) cause, at a predetermined injection interval, the ozone generator (1032; 1132) to inject a predefined dosage of ozone into the sealable volume (1020; 1120) (see entire document, particularly p. 2 [0011] – last 8 line and [0012]s, p. 3 [0014]); 
th – 17th lines from the bottom and [0012], p. 6 [0042] – 23rd to 33rd lines from the bottom);
iii) determine the concentration level of ozone within the sealable volume (1020; 1120) based at least in part on the received input (see entire document, particularly p. 2 [0011], p. 6 [0042] – 23rd to 33rd lines from the bottom); and 
iv) ascertain whether the determined concentration level has reached a concentration level threshold capable of being a maximum concentration level threshold (see entire document, particularly p. 2 [0010] – last 8 lines and [0011]), and 
wherein the controller (1026; 1126) capable of iteratively i) causes, ii) receives, iii) determines, and iv) ascertains until the determined concentration level reaches the maximum concentration level threshold or a maximum generator on time has elapsed (see entire document, particularly p. 2 [0010] – 4th to 7th lines from the bottom) , and
wherein the predefined dosages of ozone injected into the sealable volume by the ozone generator at the predetermined injection interval are each a same dosage by volume (see p. 3 [0014] – lines 27-30, 32-40).

In the event Campalans (‘062) is deemed to inadequately meet the limitation that “the predefined dosages of ozone injected into the sealable volume by the ozone generator at the predetermined injection interval are each a same dosage by volume”, the following will apply.
	As Campalans (‘062) discloses that a user can customize and define the ozone sanitization cycle as they wish (see p. 3 [0014] – lines 35-36), it would have been obvious and 

As to Claim 2, Campalans (‘062) discloses that the controller (1026; 1126) is further configured to, capable of when/if the determined concentration level reaches the maximum concentration level threshold:
receive, from the ozone detection device (1048; 1148), a second input indicative of the concentration level of ozone within the sealable volume (1020; 1120) (see entire document, particularly p. 6 [0042] – 23rd to 33rd lines from the bottom); 
determine the concentration level of ozone within the sealable volume (1020; 1120) based at least in part on the received second input (see entire document, particularly p. 2 [0011], p. 6 [0042] – 23rd to 33rd lines from the bottom); 
ascertain whether the concentration level determined based at least in part on the received second input has reached a minimum concentration level threshold (see entire document, particularly p. 2 [0010] – 4th – 7th lines from the bottom and [0011]).
As to Claim 4, Campalans (‘062) discloses that the controller (1026; 1126) is capable of detecting a fault condition and set a fault condition flag associated with the detected fault condition if the determined concentration level does not reach the maximum concentration level threshold before the maximum generator on time has elapsed.
As to Claim 8, Campalans (‘062) discloses that the appliance (1000; 1100) further comprises:

wherein, if the determined concentration level reaches the maximum concentration level threshold before a maximum generator on time has elapsed, the controller (1026; 1126) is capable of: 
causing the air handler (1037; 1066) to move air within the sealable volume (1020; 1120) (see p.  [0043] and [0046], [0051]-[0052]).
As to Claim 9, Campalans (‘062) discloses that the appliance (1000; 1100) (see Figures 1-24) further comprising: 
a door (1016; 1116) operatively coupled with the housing (1010; 1110) for providing selective access to the sealable volume (1020; 1120) (see Figures 1-4), the door (1016; 1116) movable between a closed position in which the sealable volume (1020; 1120) is hermetically sealed and an open positon in which the sealable volume (1020; 1120) is not hermetically sealed (see entire document, particularly p. 3 [0014] – lines 9-11); and  25501296US01/H{USA-744 
a door lock (1018, 1022, 1023) for selectively locking the door (1016; 1116), the door lock (1018, 1022, 1023) communicatively coupled with the controller (1026; 1126) (see entire document, particularly Figures 1-4, pp. 5-6 [0042]), and 
wherein the controller (1026; 1126) is further configured to: 
cause, prior to causing the ozone generator (1032; 1132) to inject the predefined dosage of ozone into the sealable volume (1020; 1120), the door lock (1018, 1022, 1023) to lock the door (1016; 1116) in the closed position; 
rd to 33rd lines from the bottom); 
determine the concentration level of ozone within the sealable volume (1020; 1120) based at least in part on the received second input (see entire document, particularly p. 2 [0011], p. 6 [0042] – 23rd to 33rd lines from the bottom); 
ascertain whether the concentration level determined based at least in part on the received second input has reached a minimum concentration level threshold (see entire document, particularly p. 2 [0010] – 4th – 7th lines from the bottom and [0011]); and 
cause the door lock (1018, 1022, 1023) to unlock the door (1016; 1116) capable of when the determined concentration level has reached the minimum concentration level threshold (see entire document, particularly pp. 5-6 [0042]).
As to Claim 11, Campalans (‘062) discloses the appliance (1100) is a refrigerator appliance (see Figures 9-24, pp. 8-9 [0045]) and the sealable volume (1120) is a chilled chamber of the refrigerator appliance (see pp. 8-9 [0045]); 

Claims 2-3, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (20140033445) or Campalans (20180099062) as applied to claim 1 above, and further in view of Palermo (20020139124).
Daniels (‘445) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).	
Campalans (‘062) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2) or 103.
rd to 33rd lines from the bottom); determine the concentration level of ozone within the sealable volume (1020; 1120) based at least in part on the received second input (see entire document, particularly p. 2 [0011], p. 6 [0042] – 23rd to 33rd lines from the bottom); and ascertain whether the concentration level determined based at least in part on the received second input has reached a minimum concentration level threshold (see entire document, particularly p. 2 [0010] – 4th – 7th lines from the bottom and [0011]), neither Daniels (‘445) nor Campalans (‘062) appears to specifically teach that the appliance is further comprised of an ozone destructor device operable to reduce the concentration level of ozone within the sealed volume.
It was known in the art before the effective filing date of the claimed invention to provide an ozone destructor device in an appliance using ozone. Palermo (‘124) discloses an appliance (10) (see Figures 1-3) comprising: 
a housing defining a sealable volume (19); 
an ozone generator (80) operable to dispense ozone into the sealable volume (19); 
an ozone detection device (55) operable to detect a concentration level of ozone within the sealable volume (19) (see p. 3 [0031] – 5th – 6th lines from the bottom); 
an ozone destructor device (90) operable to reduce the concentration level of ozone within the sealed volume (19) (see p. 3 [0034]), 

i) cause, capable of at a predetermined injection interval, the ozone generator (80) to inject a predefined dosage of ozone into the sealable volume (19) (in step 555 – see Figure 6); 
ii) receive, from the ozone detection device (55), an input indicative of the concentration level of ozone within the sealable volume (19) (in step 605 – see Figure 7);
iii) determine the concentration level of ozone within the sealable volume based at least in part on the received input (in steps 605 and 610 – see Figure 7); and 
iv) ascertain whether the determined concentration level has reached a maximum concentration level threshold (in step 610 – see Figure 7); and 
wherein, if the determined concentration level reaches the maximum concentration level threshold (at step 610 - see entire document, particularly Figure 7), the controller (35) is further configured to: 
receive, from the ozone detection device (55), a second input indicative of the concentration level of ozone within the sealable volume (19) (at step 645 - see entire document, particularly Figure 7, p. 4 [0042]); 
determine the concentration level of ozone within the sealable volume (19) based at least in part on the received second input (at step 645 - see entire document, particularly Figure 7, p. 4 [0042]); and

wherein the controller (35) is configured to activate the ozone destructor device (90) to reduce the concentration level of ozone within the sealable volume (19) (see Figures 1-2, p. 2 [0025], p. 3 [0034]) and if the determined concentration level reaches the maximum concentration level threshold (at step 610 – see Figure 7), the controller (35) is further configured to:
activate the ozone destructor device (90) to reduce the concentration level of ozone within the sealable volume (19) (at steps 630 and 635) (see Figure 7, p. 4 [0041]);  
receive, from the ozone detection device (55), a second input indicative of the concentration level of ozone within the sealable volume (19) (at step 645 - see entire document, particularly Figure 7, p. 4 [0042]); 
determine the concentration level of ozone within the sealable volume (19) based at least in part on the received second input (at step 645 - see entire document, particularly Figure 7, p. 4 [0042]); and
ascertain whether the concentration level determined based at least in part on the received second input has reached a minimum concentration level threshold (at step 645 - see entire document, particularly Figure 7, p. 4 [0042]); 
wherein, if the concentration level determined based at least in part on the received second input has/does not reached the minimum concentration level threshold within a predetermined removal/ozone destruction time, the controller (35) is capable of detecting a fault 
a door (17) operatively coupled with the housing for providing selective access to the sealed volume (19) (see Figures 1-2), the door (17) movable between a closed position in which the sealable volume (19) is hermetically sealed and an open positon in which the sealable volume (17) is not hermetically sealed (see entire document, particularly p. 3 [0033], p. 4 [0042]); and
a door lock (25) for selectively locking the door (17), the door lock (25) communicatively coupled with the controller (35) (see entire document, particularly Figures 1-2, p. 3 [0033], p. 4 [0042]), and 
wherein the controller (35) is further configured to: 
cause, prior to causing the ozone generator (80) to inject the predefined dosage of ozone into the sealable volume (19), the door lock (25) to lock the door (17) in the closed position (see entire document, particularly Figure 6, p. 3 [0033] and [0037]); 
receive, from the ozone detection device (55), a second input indicative of the concentration level of ozone within the sealable volume (19) (at step 645 - see entire document, particularly Figure 7, p. 4 [0042]); 
determine the concentration level of ozone within the sealable volume (19) based at least in part on the received second input (at step 645 - see entire document, particularly Figure 7, p. 4 [0042]); 
ascertain whether the concentration level determined based at least in part on the received second input has reached a minimum concentration level threshold (at step 645 - see entire document, particularly Figure 7, p. 4 [0042]); and 

in order to eliminate any ozone present in air from within the sealed volume (see p. 3 [0034]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an ozone destructor device and a door with a door lock in the appliance of Daniels or Campalans in order to eliminate any ozone present in air so as to avoid emitting any ozone for safety of operator as shown by Palermo.
Thus, Claims 2-3, 5-6, and 9 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Daniels (‘445) or Campalans (‘062), and Palermo (‘124).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (20140033445) or Campalans (20180099062) as applied to claim 1 above, and further in view of Socha (20040262241).
Daniels (‘445) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).	
Campalans (‘062) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2) or 103.
	While Daniels (‘445) discloses a venting conduit (34; 56), neither Daniels (‘445) nor Campalans (‘062) appears to specifically teach that the appliance is further comprised of a damper positioned along the venting conduit and movable between an open position and a closed 
It was known in the art before the effective filing date of the claimed invention to provide a damper in an appliance using ozone. Socha (‘241) discloses an appliance (see Figure 1), comprising: 
an ozone generator (15) operable to dispense ozone into a sealable volume (5, 6);
an ozone detection device (13) operable to detect a concentration level of ozone; 
a controller (25) communicatively coupled with the ozone generator (15) and the ozone detection device (13) (see Figure 1);
a venting conduit (i.e. conduit made of 7-10) fluidly connecting the sealable volume  (5, 6) with a second volume (19); 
a damper (10) positioned along the venting conduit (i.e. conduit made of 7-10) and movable between an open position and a closed position, wherein in the closed position, the damper (10) prevents fluid flow through venting conduit (i.e. conduit made of 7-10), and wherein in the open position, the damper (10) allows fluid flow through venting conduit (i.e. conduit made of 7-10) (see Figure 1, p. 4 [0036]-[0037]), and 
wherein, if the determined concentration level reaches the maximum concentration level threshold before the maximum generator on time has elapsed, the controller (25) is further configured to: cause the damper (10) to move the open position; receive, from the ozone detection device (13), a second input indicative of the concentration level of ozone; determine the concentration level of ozone within a sealable volume based at least in part on the received second input; and ascertain whether the determined concentration level has reached a minimum 
in order to provide control of flow of ozone based on concentration level of ozone (see p. 4 [0037] and [0039]).
	It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a damper in the venting conduit of Daniels or Campalans in order to provide flow control based on concentration of ozone as shown by Socha.
Thus, Claim 7 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Daniels (‘445) nor Campalans (‘062), and Socha (‘241).	

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (20140033445) or Campalans (20180099062) as applied to claim 1 above, and further in view of Shannon (9616144).
Daniels (‘445) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).	
Campalans (‘062) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2) or 103.
Neither Daniels (‘445) nor Campalans (‘062) appears to specifically teach that the appliance is further comprised of an ozone destructor device positioned within the sealed volume.


Shannon (‘144) discloses an appliance (see Figures 1 and 3), comprising: 
a housing defining a sealed volume (10) (see Figures 1 and 3);
an ozone generator (16);
an ozone destructor device (36) positioned within the sealed volume (10);
an air handler (34); and
a controller (26) communicatively coupled (via 28, 30, 32, 34) with the ozone generator (16) (see Figures 1 and 3);
in order to provide destroy ozone within the sealed volume so as to allow opening of the sealed volume (see Col. 6 lines 65-67).
	It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an ozone destructor device in the sealed volume in the appliance of Daniels or Campalans in order to provide destroy ozone within the sealed volume to allow entry into the sealed volume as shown by Shannon.
Thus, Claim 20 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Daniels (‘445) nor Campalans (‘062), and Shannon (‘144).	

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in lines 8-13 on p. 11 of Remarks regarding the written description support for the newly added limitation, examiner disagrees and points out that the Figures 5-7 merely indicates that while the concentration provided by each predefined . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799